United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Kearny, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1398
Issued: March 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 6, 2009 appellant, through her attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decision dated January 2, 2009, finding that she had
five percent impairment to both arms. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than five percent impairment of her upper
extremities, for which she received schedule awards.
FACTUAL HISTORY
On November 8, 2002 appellant, then a 38-year-old mail handler, filed an occupational
disease alleging that she developed carpal tunnel syndrome (CTS) due to factors of her federal
employment. Dr. Mark A.P. Filippone, a physician Board-certified in physical medicine and
rehabilitation, examined her on November 7, 2002 and described her right wrist and left shoulder

pain. He diagnosed bilateral CTS, bilateral ulnar neuritis and internal derangement of the left
shoulder. The Office accepted appellant’s claim for bilateral tenosynovitis of the upper
extremities. Dr. Filippone performed nerve conduction studies (NCS) on December 12, 2002
and found prolonged median motor latencies. He diagnosed bilateral CTS based on these
findings which he attributed to appellant’s employment.
The Office authorized a magnetic resonance imaging scan of appellant’s left shoulder on
January 31, 2003. This test revealed distal infraspinatus tendinosis and subacromial subdeltoid
bursitis. Appellant worked light duty eight hours a day.
Appellant filed a notice of recurrence of disability on March 14, 2003 alleging on
March 8, 2003 she stopped work due to her January 16, 2002 employment injury. In a March 7,
2003 report, Dr. Filippone noted increased left shoulder pain. He recommended carpal tunnel
releases on April 4, 2003. The Office accepted appellant’s recurrence claim on June 26, 2003. It
authorized surgical releases on July 14, 2003. The Office entered appellant on the periodic rolls
on August 5, 2003. Dr. Teofilo A. Daunajre, a Board-certified orthopedic surgeon, performed a
left carpal tunnel release on August 5, 2003. The Office expanded appellant’s claim to include
bilateral CTS on July 14, 2003. Appellant underwent electrodiagnostic testing on February 5,
2004, which demonstrated worsening of her right CTS and evidence of continued involvement of
the sensory fibers on the left side. Dr. Daunajre performed a right carpal tunnel release on
April 27, 2004. On September 10, 2004 he diagnosed mild impingement syndrome of the left
shoulder.
Dr. Filippone obtained additional electromyelogram (EMG) and NCS on July 1, 2005 and
found abnormal prolongation of the median motor latencies bilaterally and stated that the studies
were consistent with bilateral CTS. He found that appellant had reached maximum medical
improvement on October 21, 2005.
Dr. David Weiss, an osteopath, completed an evaluation on February 28, 2006 and found
focal acromioclavicular (AC) point tenderness with anterior and posterior cuff tenderness. He
provided left shoulder range of motion of forward elevation of 170 degrees, abduction of
170 degrees, adduction of 75 degrees and external rotation of 80 degrees. Dr. Weiss found that
appellant’s deltoid exhibited muscle testing of 4/5. In regard to appellant’s left wrist, he found
thenar atrophy and normal range of motion as well as positive Tinel’s and Phalen’s signs. On the
right appellant also exhibited thenar atrophy and normal range of motion with positive Tinel’s
and Phalen’s signs. Dr. Weiss also provided grip and pinch strength findings. He diagnosed
bilateral CTS and chronic AC arthropathy with impingement in the left shoulder. Dr. Weiss
applied the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides) and concluded that appellant had motor strength deficit of the left deltoid of 9
percent, pinch strength deficit of 20 percent, Grade 2 sensory deficit of the median nerve of 31
percent for left upper extremity impairment of 50 percent. He found motor strength deficit of the
right deltoid of 9 percent, right lateral pinch deficit of 20 percent and Grade 2 sensory deficit of
the right median nerve of 31 percent for total right upper extremity impairment of 50 percent.
Appellant requested a schedule award on August 7, 2006.
The district medical adviser reviewed Dr. Weiss’ report on September 5, 2006 and found
40 percent impairment of the left upper extremity and 44 percent impairment of the right upper

2

extremity. He based this impairment rating on Grade 2 impairment of the median nerve
bilaterally and pinch strength deficits. The district medical adviser excluded impairment for
deltoid weakness as unrelated to bilateral CTS. The Office informed the district medical adviser
on September 21, 2006 that the claim had been accepted for tenosynovitis of the shoulders and
requested a more detailed report. On September 28, 2006 the district medical adviser found that
appellant had motor strength deficit of the shoulders for 9 percent impairment each and total left
upper extremity impairment of 45 percent and right upper extremity impairment of 49 percent.
The Office found that there was a conflict of medical opinion evidence between
Dr. Weiss and the district medical adviser regarding the extent of appellant’s permanent
impairment and referred her to Dr. Thomas Nordstrom, a Board-certified orthopedic surgeon, for
an impartial medical evaluation. In a report dated August 8, 2007, Dr. Nordstrom found that she
had 10 percent impairment of the upper extremities bilaterally due to mild degree of impairment
of the median nerve at the wrist. He also found that appellant had no shoulder crepitus, swelling
or loss of motion and awarded 5 percent upper extremity impairment of the left shoulder for total
upper extremity impairments of 25 percent. The district medical adviser reviewed this report on
October 30, 2007 and stated that Dr. Nordstrom did not provide findings to support median nerve
dysfunction and instead awarded appellant three percent impairment for pain in accordance with
Chapter 18 of the A.M.A., Guides.
The Office requested a supplemental report from Dr. Nordstrom addressing the
deficiencies in his August 8, 2007 report. Dr. Nordstrom stated that appellant’s findings were
based on her subjective complaints and noted that he had utilized the fourth edition of the
A.M.A., Guides in reaching the impairment rating. He stated that he thought it was fair to award
her five percent for shoulder impairment based on her subjective symptoms.
The Office referred appellant for a second impartial medical evaluation with Dr. Edward
Krisiloff, a Board-certified orthopedic surgeon, on January 22, 2008. In a report dated
February 15, 2008, Dr. Krisiloff noted appellant’s history of injury and medical history. On
examination he found a slightly positive left shoulder impingement sign. Dr. Krisiloff noted that
appellant had excellent grip strength. He concluded that she had no left shoulder impairment.
Dr. Krisiloff noted that appellant’s only clinical finding in support of CTS was numbness in her
hands. He stated that as she had normal clinical findings with abnormal nerve testing she should
receive an impairment rating of five percent for each of her upper extremities.
The district medical adviser reviewed Dr. Krisiloff’s report on February 29, 2008 and
found he reported that appellant had no sensory deficit or muscle atrophy. He stated that the
A.M.A., Guides at page 495 provided that she should receive five percent impairment of each
upper extremity due to residual findings of CTS on electrodiagnostic testing.
The Office granted appellant a schedule award for five percent impairment of each upper
extremity by decision dated May 20, 2008.
Appellant, through her attorney, requested an oral hearing on June 10, 2008. She testified
at the oral hearing on October 28, 2008 and stated that she retired from the employing
establishment in May 2005.

3

By decision dated January 2, 2009, the hearing representative affirmed the Office’s
May 20, 2008 decision.
On appeal, appellant’s attorney contends that Dr. Krisiloff’s report was not sufficient to
establish appellant’s permanent impairment for schedule award purposes as he did not consider
appellant’s preexisting shoulder condition. He further stated that the Office erred in not
requesting clarification from Dr. Krisiloff.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.3 Effective
February 1, 2001, the Office adopted the fifth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.4
The fifth edition of the A.M.A., Guides allows for impairment percentage to be increased
by up to three percent for pain by using Chapter 18, which provides a qualitative method for
evaluating impairment due to chronic pain. If an individual appears to have a pain-related
impairment that has increased the burden on his or her condition slightly, the examiner may
increase the percentage up to three percent. However, examiners should not use Chapter 18 to
rate pain-related impairments for any condition that can be adequately rated on the basis of the
body and organ impairment systems given in other chapters of the A.M.A., Guides.5
In evaluating CTS, the A.M.A., Guides provide that if after an optimal recovery time
following surgical decompression, an individual continues to complain of pain, paresthesias or
difficulties in performing certain activities three possible scenarios can be present. The first
situation is: “Positive clinical finding of median nerve dysfunction and electrical conduction
delay(s); The impairment due to residual CTS rated according to the sensory and/or motor
deficits as described earlier.”6 In this situation, the impairment due to residual CTS is evaluated
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

Id.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).
5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit
4 (June 2003); A.M.A., Guides, 571, 18.3(b); P.C., 58 ECAB 539 (2007); Frantz Ghassan, 57 ECAB 349 (2006).
6

A.M.A., Guides 495.

4

by multiplying the grade of severity of the sensory or motor deficit by the respective maximum
upper extremity impairment value resulting from sensory or motor deficits of each nerve
structure involved. When both sensory and motor functions are involved the impairment values
derived for each are combined.7 In the second scenario: “Normal sensibility and opposition
strength with abnormal sensory and/or motor latencies or abnormal EMG testing of the thenar
muscles: a residual CTS is still present and an impairment rating not to exceed five percent of
the upper extremity may be justified.” In the final situation: “Normal sensibility (two-point
discrimination and Semmes-Weinstein monofilament testing), opposition strength and NCS:
there is no objective basis for an impairment rating.”8
ANALYSIS
Appellant requested a schedule award and submitted a report dated February 28, 2006
from Dr. Weiss, an osteopath, in support of her claim. Dr. Weiss examined appellant’s left
shoulder and focal AC point tenderness with anterior and posterior cuff tenderness with normal
range of motion. He noted that appellant’s left deltoid had motor strength of 4/5. In regard to
appellant’s left wrist, Dr. Weiss found thenar atrophy and normal range of motion as well as
positive Tinel’s and Phalen’s signs. On the right appellant also exhibited thenar atrophy and
normal range of motion with positive Tinel’s and Phalen’s signs. Dr. Weiss also provided grip
and pinch strength findings. He diagnosed bilateral CTS and chronic AC arthropathy with
impingement in the left shoulder. Dr. Weiss applied the A.M.A., Guides and concluded that
appellant had motor strength deficit of the left deltoid of 9 percent, pinch strength deficit of
20 percent, Grade 2 sensory deficit of the median nerve of 31 percent for left upper extremity
impairment of 50 percent. He found motor strength deficit of the right deltoid of 9 percent, right
lateral pinch deficit of 20 percent and Grade 2 sensory deficit of the right median nerve of
31 percent for total right upper extremity impairment of 50 percent.
The Board notes that Dr. Weiss did not properly apply the A.M.A., Guides in reaching
his impairment rating. The A.M.A., Guides do not provide for an impairment for decreased grip
strength when addressing a compression neuropathy such as CTS.9 Furthermore, Dr. Weiss did
not provide any physical findings relating to appellant’s right shoulder, but included an
additional impairment rating for this condition. As Dr. Weiss’ report is not consistent or
comport with the A.M.A., Guides, it is not sufficient to establish appellant’s permanent
impairment.
The Board further finds that there was no existing conflict of medical opinion evidence in
the record at the time the Office referred appellant’s claim to Dr. Nordstrom, a Board-certified
orthopedic surgeon. The district medical adviser had concurred with Dr. Weiss’ findings and
application of the A.M.A., Guides despite the errors and omissions detailed above. He merely
combined the shoulder and wrist impairments rather than adding the impairments as Dr. Weiss
had done. There was no disagreement between Dr. Weiss and the Office’s physician. Therefore,
7

Id. at 494, 481.

8

Id. at 495.

9

Id. at 494.

5

Drs. Nordstrom and Krisiloff should be considered Office second opinion physicians rather than
impartial medical examiners.
Dr. Nordstrom’s reports do not include sufficiently detailed findings and he failed to
apply the appropriate version of the A.M.A., Guides. He offered no reason for the impairment
ratings he reached. Therefore, Dr. Nordstrom’s reports cannot constitute the weight of medical
opinion on the extent of appellant’s permanent impairment.
In his February 15, 2008 report, Dr. Krisiloff, a Board-certified orthopedic surgeon, noted
appellant’s history of injury and medical history. On examination he found a slightly positive
left shoulder impingement sign. Dr. Krisiloff noted that she had excellent grip strength. He
concluded that appellant had no left shoulder permanent impairment. Dr. Krisiloff noted that her
only clinical finding in support of CTS was numbness in her hands. He stated that as appellant
had normal clinical findings with abnormal nerve testing she should receive an impairment rating
of five percent for each of her upper extremities. The district medical adviser reviewed this
report and concluded that the correlation of the findings corresponded with the appropriate
sections of the A.M.A., Guides, as noted above.
The district medical adviser and Dr. Krisiloff agreed that appellant demonstrated clinical
findings of numbness as well as abnormal electrodiagnostic testing following her surgical
releases and therefore in accordance with the A.M.A., Guides, had a maximum of five percent
impairment of each of her upper extremities.10 In his physical examination Dr. Krisiloff found
that she had no impairments of her left shoulder and therefore was not entitled to a schedule
award for this condition. The Board finds that detailed and well-reasoned medical evidence
establishes that appellant has no more than five percent impairment of each of her upper
extremities for which she has received schedule awards.
CONCLUSION
The Board finds that appellant has no more than five percent impairment of each of her
upper extremities for which she has received schedule awards.

10

Id. at 495, CTS.

6

ORDER
IT IS HEREBY ORDERED THAT the January 2, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 18, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

